•• .6 50 5.0   OE/ Via V,Vv• 11/   I,/ I II Alm%              • 410.0,   I An V/   .   Am •VI I   II   5 V.


                                        Case 3:21-cv-00557 Document 1-1 Filed 05/27/21 Page 1 of 3 PageID 49
   Filing # 126397737 E-Filed 05/07/2021 02:13:13 PM


                                                                                          IN THE CIRCUIT COURT,FOURTH
                                                                                          JUDICIAL CIRCUIT,IN AND FOR
                                                                                          CLAY COUNTY,FLORIDA

                                                                                           CASE NO.:

                           SAMUEL L. GREEN,

                                          Plaintiff,

                           VS.


                           WAL-MART STORES EAST,LP,
                           a foreign limited partnership,

                                          Defendant.



                                                         COMPLAINT AND DEMAND FOR JURY TRIAL

                                          COMES NOW Plaintiff, SAMUEL L. GREEN,by and through the undersigned counsel,
                           and hereby files this Complaint against Defendant, WAL-MART STORES EAST, LP, and
                           alleges as follows:
                                           1.      This is an action for damages in excess of $30,000.00, exclusive of fees, cost and
                           interest.
                                          2.       That at all times material hereto, Plaintiff, SAMUEL L. GREEN, was a resident of
                           Putnam County,Florida and is otherwise, sui juris.

                                          3.       At all times material hereto, Defendant, WAL-MART STORES EAST,LP, was a
                           foreign limited partnership authorized to do and was doing business in the State of Florida and
                           Defendant has its principal place of business at 708 SW 8th Street, Bentonville, Arkansas 72716.

                                          4.       At all times material hereto, Defendant, WAL-MART STORES EAST, LP, has
                           designated a registered agent who maintains an office in the State of Florida, to wit: C T
                           Corporation System 1200 South Pine Island Road,Plantation, FL 33324.

                                          5.       On or about August 21, 2020, Defendant, WAL-MART STORES EAST,LP, was
                           the owner of or was otherwise in legal possession of premises, or a portion thereof, located at
      Case 3:21-cv-00557 Document 1-1 Filed 05/27/21 Page 2 of 3 PageID 50




1505 County Road 220, Fleming Island, Clay County, FL 32003 ("premises") which was open to
the public as a retail store; members of the public were invited therein.

          6.     At that time and place, Plaintiff, SAMUEL L. GREEN, went to the premises for
the purpose of shopping, said purpose being a reason that the Defendant holds itself open to the
public.

          7.     At all times material, the Defendant, being the owner of or otherwise in legal
control of the premises, had a duty to maintain the premises in a reasonably safe condition and/or
to warn its invitees, including Plaintiff, of unreasonably dangerous conditions existing on the
property.

          8.     On or about August 21, 2020, while in the aforesaid store, Plaintiff slipped in a
transitory foreign substance that was on the floor, falling to the ground as a result of slipping in
the transitory foreign substance.

          9.     Defendant had actual or constructive notice of the existence of this aforesaid
transitory foreign substance on the floor of within the store located on the premises; therefore,
Defendant should have taken steps to remedy the condition or warn Plaintiff of its existence.
Defendant failed to do either of the aforementioned duties; thus, Defendant had constructive
notice of the unreasonably dangerous condition caused by this transitory foreign substance
because:

      (a)        The dangerous condition existed for such a length of time that, in the exercise of
ordinary care, Defendant should have known of the condition; or

      (b)        The condition, to wit, a transitory substance on the floor of this store, occurred
with regularity and was therefore foreseeable.

          10.    Defendant breached its aforesaid duties to the Plaintiff by allowing this
unreasonably dangerous condition to exist on its property and/or by failing to warn Plaintiff of its
existence.

          1 1.   As a direct and proximate result of the aforesaid negligence, Plaintiff, SAMUEL
L. GREEN, suffered bodily injury and resulting pain and suffering, disability, disfigurement,
mental anguish, loss of capacity for the enjoyment of life, expense of hospitalization, medical
      Case 3:21-cv-00557 Document 1-1 Filed 05/27/21 Page 3 of 3 PageID 51




and nursing care and treatment, loss of ability to earn money and aggravation of a previously
existing condition. The losses are either permanent or continuing and plaintiff will suffer the
losses in the future. Plaintiff, SAMUEL L. GREEN, has sustained permanent injuries within a
reasonable degree of medical probability.

       WHEREFORE,Plaintiff, SAMUEL L. GREEN demands judgment for damages against
Defendant, WAL-MART STORES EAST,LP,and a trial by jury of all issues so triable.

Dated: May 7, 2021                                 Respectfully submitted,
                                                   FARAH AND FARAH,P.A.

                                                 By:/s/Xavier T. Saunders
                                                  XAVIER T.SAUNDERS,ESQUIRE
                                                  Florida Bar Number:0047798
                                                  10 West Adams Street
                                                  Jacksonville, FL 32202
                                                 (904)586-3060(Tel. & Fax.)
                                                  Primary: xsaunders@farahandfarah.com
                                                 Attorney for Plaintiff
